         Case 1:15-cv-00999-APM Document 39 Filed 02/17/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF COLUMBIA

__________________________________________
                                                    )
JASON LEOPOLD, et al.,                              )
                                                    )
              Plaintiffs,                           )
                                                    )
              vs.                                   )      1:15-cv-00999 (APM)
                                                    )
NATIONAL SECURITY AGENCY, et al.,                   )
                                                    )
              Defendants.                           )
                                                    )

                                  JOINT STATUS REPORT

       Plaintiffs Jason Leopold and Alexa O’Brien (collectively “Plaintiffs”) and Defendants

United States National Security Agency (“NSA”), United States Department of Homeland

Security (“DHS”), United States Department of Justice (“DOJ”), United States Department of

Defense (“DOD”), Central Intelligence Agency (“CIA”), and United States Department of State

(“DOS”) (collectively “Defendants”), by and through their undersigned counsel, respectfully

submit the following joint status report pursuant to the Court’s Order of January 20, 2016 (ECF

No. 14) and the Minute Order of March 31, 2020.

       On August 9, 2015, Plaintiffs filed an Amended Complaint (ECF No. 6) related to 18

different Freedom of Information Act (“FOIA”) requests sent to 19 Defendant agencies or

components thereof. 1 According to the Amended Complaint, the FOIA requests focus on Jacob



1
 The 19 Defendant agencies and components that are subject to these requests are the NSA,
DHS-Cybersecurity and Infrastructure Agency (formerly National Protection and Programs
Directorate), DHS-Privacy Office, DHS-Office of Policy, DHS-Science and Technology
Directorate, DHS-Transportation Security Administration, DHS-Office of Operations
Coordination, DHS-Office of Intelligence and Analysis, DHS-United States Secret Service,
DHS-U.S. Customs and Border Protection, DHS-U.S. Immigration and Customs Enforcement,
DHS-U.S. Citizenship and Immigration Services, DOJ-Federal Bureau of Investigation, DOJ-


                                              –1–
         Case 1:15-cv-00999-APM Document 39 Filed 02/17/21 Page 2 of 3




Appelbaum, “an American security expert and journalist.” Am. Compl. ¶29. The requests,

however, seek a total of 288 separate categories of records. Over the course of several months,

the parties met and conferred, and Plaintiffs agreed to withdraw three of the original requests and

to clarify and narrow the scope of certain other requests to records of most interest to Plaintiffs.

       At the time of the last status report, seventeen, agency components have completed their

processing of Plaintiffs’ FOIA requests: (1) DHS-U.S. Immigration and Customs Enforcement;

(2) DHS-Cybersecurity and Infrastructure Security Agency (formerly National Protection and

Programs Directorate); (3) DHS-Science and Technology Directorate, (4) DHS-Office of

Intelligence and Analysis; (5) DHS-Office of Operations Coordination; (6) DHS-Transportation

Security Administration; (7) DHS-U.S. Citizenship and Immigration Services; (8) DHS-U.S.

Customs and Border Protection; (9) DHS-United States Secret Service; (10) DOD-Army;

(11) DOD-Defense Intelligence Agency; (12) DOJ-Criminal Division; (13) NSA, (14) the

Federal Bureau of Investigation, (15) Department of State, (16) CIA, and (17) DOJ-National

Security Division. 2

       DHS Headquarters component offices (which include DHS Policy and DHS Privacy

Office) have not completed its processing. As explained in the prior report, many of the

potentially responsive records identified in the initial search (which totaled over 375GB) were

not responsive. See ECF No. 38 at 2. Rather than having DHS continue to spend time reviewing

records that are not responsive, the parties engaged in discussions on ways to narrow the request

and have reached an agreement. Id. DHS has completed its search and located 118 pages of




Criminal Division, DOJ-National Security Division, DOD-United States Army, DOD-Defense
Intelligence Agency, CIA, and DOS.
2
  Agency components in this group may need to process additional records if they receive
referrals from the components of DHS that is processing


                                                 –2–
         Case 1:15-cv-00999-APM Document 39 Filed 02/17/21 Page 3 of 3




potentially responsive pages. DHS is currently reviewing the records and expects to complete its

review by May 19, 2021.


Dated: February 17, 2021

  /s/ Jeffrey Light           .                  BRIAN M. BOYNTON
 Jeffrey L. Light                                Acting Assistant Attorney General
 D.C. Bar #485360
 1712 Eye St., NW                                MARCIA BERMAN
 Suite 915                                       Assistant Branch Director
 Washington, DC 20006
 (202) 277-6213                                   /s/ Marcia K. Sowles
 Jeffrey@lawofficeofjeffreylight.com             MARCIA K. SOWLES (D.C. BAR # 369455)
 Counsel for Plaintiffs                          United States Department of Justice
                                                 Civil Division - Federal Programs Branch
                                                 1100 L Street, N.W.
                                                 Room 11028
                                                 Washington, DC 20005
                                                 (202) 514-4960
                                                 Email: marcia.sowles@usdoj.gov
                                                 Counsel for Defendants




                                              –3–
